Exhibit 10.2

EXECUTION VERSION

SHARE PURCHASE AGREEMENT

This Share Purchase Agreement (this “Agreement”), dated as of December 2, 2015,
is entered into by and among Offshore Group Investment Limited, a Cayman Islands
exempted company with limited liability (“Buyer”), Vantage Drilling Company, a
Cayman Islands exempted company with limited liability (“Seller”), Vantage
International Management Company Pte. Ltd., a private company limited by shares
and incorporated in the Republic of Singapore (“VIMCO Singapore”), and Vantage
Energy Services, Inc., a Delaware corporation (“VESI”).

RECITALS

WHEREAS, Buyer and its affiliates that are guarantors under Buyer’s secured
debt, other than Seller (collectively, the “Debtors”), the ultimate parent
company of all of the Debtors, intend to commence Chapter 11 cases in the United
States Bankruptcy Court for the District of Delaware, and in connection
therewith, the Debtors, Seller and certain of the Debtors’ creditors have
entered into or intend to enter into a Restructuring Support Agreement, dated as
of December 1, 2015 (the “RSA”);

WHEREAS, Seller owns 100% of the outstanding shares of capital stock of VIMCO
Singapore;

WHEREAS, Seller owns 100% of the outstanding shares of capital stock of VESI
(VESI together with VIMCO Singapore, the “Purchased Companies”);

WHEREAS, as contemplated by the terms of the RSA, Seller desires to sell to
Buyer, and Buyer desires to purchase from Seller, all of the outstanding equity
of the Purchased Companies (the “Purchased Shares”), subject to the terms and
conditions set forth herein;

WHEREAS, as reflected in the books and records of the parties as of
September 30, 2015, (a) VESI has an intercompany receivable in the aggregate
amount of $3,225,346 owed by Buyer on a consolidated basis (including, with its
affiliates that are intended to be Debtors) (the “VESI Buyer Receivable”),
(b) VIMCO Singapore has an intercompany receivable in the aggregate amount of
$17,827,137 owed by Buyer on a consolidated basis (including, with its
affiliates that are intended to be Debtors) (the “VIMCO Singapore Buyer
Receivable”), (c) VIMCO Singapore has an intercompany receivable in the
aggregate amount of $98,731,362 owed by Seller and its subsidiaries (other than
VESI and VIMCO Singapore) (the “VIMCO Singapore Seller Receivable”) and
(d) Seller and its subsidiaries (other than VESI and VIMCO Singapore) have an
intercompany receivable in the aggregate amount of $115,666,499 owed by VESI
(the “Seller VESI Receivable” and together with the VESI Buyer Receivable, the
VIMCO Singapore Buyer Receivable and the VIMCO Singapore Seller Receivable, the
“Receivables”); and



--------------------------------------------------------------------------------

WHEREAS, as contemplated by the terms of the RSA, Buyer, Seller, VIMCO Singapore
and VESI agree to settle or otherwise address Receivables involving VESI and
VIMCO Singapore in a manner set forth herein that is mutually beneficial to both
Buyer and Seller;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

PURCHASE AND SALE

Section 1.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined herein), Seller shall sell to Buyer, and
Buyer shall purchase from Seller, all of Seller’s right, title and interest in
and to the Purchased Shares, free and clear of any mortgage, pledge, lien,
charge, security interest, claim or other encumbrance (“Encumbrance”) other than
as set forth in the organizational documents of the Purchased Companies
(collectively, the “Organizational Documents”) and that the shares of the
Purchased Companies may not be sold without registration or an exemption from
registration under applicable securities laws (“Permitted Encumbrances”), for
the consideration specified in Section 1.02.

Section 1.02 Purchase Price. In consideration for the purchase and sale of the
Purchased Shares and the contribution of the Seller VESI Receivable to the
capital of VESI, Buyer shall pay to Seller $61,477,000 (the “Purchase Price”),
which shall be paid in the form of that certain Secured Promissory Note issued
by Buyer to Seller, dated as of the date hereof, in the amount of the Purchase
Price and attached hereto as Exhibit A (the “Note”), which Note, along with the
obligations of Buyer thereunder, is secured pursuant to the terms of that
certain Security Agreement, dated as of the date hereof, entered into by Buyer
and Seller and attached hereto as Exhibit B (the “Security Agreement”).

Section 1.03 Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place simultaneously with the execution and delivery of
this Agreement. At the Closing: (a) Buyer shall pay the Purchase Price by
delivery to Seller of the executed Note and Buyer’s executed counterpart to the
Security Agreement; (b) each of VESI and Seller hereby transfers the VESI Buyer
Receivable to Seller; (c) each of VIMCO Singapore and Seller hereby transfers
the VIMCO Singapore Buyer Receivable to Seller; (d) each of VIMCO Singapore and
Seller, on behalf of itself and its subsidiaries (other than other than VESI and
VIMCO Singapore), shall discharge and extinguish, or cause to be discharged and
extinguished, the VIMCO Singapore Seller Receivable; (e) Seller, on behalf of
itself and its subsidiaries (other than VESI, VIMCO Singapore and the Debtors),
shall contribute the Seller VESI Receivable to the capital of VESI; (f) Seller
shall either (i) deliver to Buyer the certificate representing those Purchased
Shares in respect of VESI duly endorsed in blank or accompanied by an executed
stock power, or (ii) direct VESI to deliver to Buyer a certificate issued in the
name of Buyer representing those Purchased Shares in respect of VESI; and
(g) Seller shall deliver to Buyer

 

2



--------------------------------------------------------------------------------

Seller’s executed counterpart to the Security Agreement and customary share
transfer documentation in respect of the Purchased Shares, in a form that is
mutually acceptable to Buyer and Seller, and shall comply with any other
customary share transfer procedures applicable to those Purchased Shares in
respect of VIMCO Singapore. To the extent that any of the Receivables (or any
portion thereof) is in the form of a note or other instrument rather than in
book-entry form, the parties agree (i) to execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
following the Closing as may be reasonably required to effect the transfers,
discharges, extinguishments and contributions contemplated by this Section 1.03,
and (ii) that the Closing shall not be delayed as a result of the foregoing. The
consummation of the transactions contemplated by this Agreement shall be deemed
to occur at 12:01 a.m. on the date of the Closing.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to the other parties that the statements
contained in this Article II are true and correct as of the date hereof. For
purposes of this Article II, “Seller’s knowledge,” “knowledge of Seller” and any
similar phrases shall mean the actual knowledge of any officer of Seller, after
reasonable inquiry, and shall include the express contents of any notice
received in writing by Seller.

Section 2.01 Organization of Seller; Authority of Seller; Enforceability. Seller
is an exempted company with limited liability, and is duly incorporated, validly
existing and in good standing under the laws of the Cayman Islands. Seller has
the requisite company power and authority to execute and deliver this Agreement,
the Security Agreement and any documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Seller of this Agreement, the
Security Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite action on the part of Seller. This Agreement, the Security
Agreement and the documents to be delivered hereunder have been duly executed
and delivered by Seller and (assuming due authorization, execution and delivery
by the other parties thereto) this Agreement, the Security Agreement and the
documents to be delivered hereunder constitute legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms, except as may be limited by any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.

Section 2.02 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement, the Security Agreement and the documents to be
delivered hereunder, and the consummation of the transactions contemplated
hereby, do not and will not: (a) violate or conflict with any judgment, order,
decree, injunction, statute, law, ordinance, rule or regulation applicable to
Seller or the Purchased Companies; (b) conflict with, or result in (with or
without notice or lapse of time or both) any violation of, or default under, or
give rise to a right of notice,

 

3



--------------------------------------------------------------------------------

termination, acceleration or modification of any obligation or loss of any
benefit under any legally binding contract, agreement, obligation, commitment,
arrangement, understanding, instrument, permit, lease, license or use and
occupancy agreement (any “Contract”) or other instrument to which Seller or
either Purchased Company is a party or is otherwise bound; (c) result in any
violation, conflict with or constitute a default under the Organizational
Documents; (d) result in the creation or imposition of any Encumbrance on the
Purchased Shares other than a Permitted Encumbrance; or (e) violate or conflict
with the organizational documents of Seller. No consent, approval, waiver or
authorization is required to be obtained by Seller or the Purchased Companies
from any person or entity (including any governmental authority) in connection
with the execution, delivery and performance by Seller of this Agreement and the
Security Agreement, and the consummation of the transactions contemplated
hereby.

Section 2.03 Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to Seller’s
knowledge, threatened against or by Seller or any affiliate of Seller:
(a) relating to or affecting the Purchased Companies; or (b) that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. To Seller’s knowledge, no event has occurred or circumstances
exist that may give rise to, or serve as a basis for, any such Action.

Section 2.04 Ownership of Purchased Companies. Seller is the sole legal,
beneficial, record and equitable owner of all of the Purchased Shares, free and
clear of all Encumbrances other than Permitted Encumbrances and has good title
to the Purchased Shares and the requisite power and authority to sell, assign
and transfer the Purchased Shares as provided herein without obtaining the
consent or approval of any third party. There are no outstanding preemptive,
conversion, subscription or other rights, warrants, options or agreements to
purchase or sell any equity of the Purchased Companies, and the Purchased Shares
have not been pledged or assigned to any third party. Upon the consummation of
the transactions contemplated hereby, Buyer will acquire good and valid title to
the Purchased Shares, free and clear of all Encumbrances, other than Permitted
Encumbrances. Except for the Organizational Documents, there are no voting
trusts, proxies or other agreements or understandings in effect with respect to
the voting or transfer of any of the Purchased Shares.

Section 2.05 Authorized and Outstanding Capital. The issued share capital of
VIMCO Singapore consists of 500,000 ordinary shares, all of which have been
fully paid. The authorized capital stock of VESI consists of 100 shares of
common stock, par value $0.001 per share, of which 100 shares are issued and
outstanding. All of such issued and outstanding shares of the Purchased
Companies are owned of record and beneficially by Seller and constitute the
Purchased Shares.

Section 2.06 Receivables. Neither Seller or any of its subsidiaries, nor, to the
knowledge of Seller, any other party, has transferred any of its rights or
interests with respect to the Receivables (or any portion thereof) to any other
party.

 

4



--------------------------------------------------------------------------------

Section 2.07 No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article II, neither
Seller nor any partner, director, trustee, officer, employee or agent of Seller
has made or makes any other express or implied representation or warranty,
either written or oral, on behalf of Seller.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the other parties that the statements contained
in this Article III are true and correct as of the date hereof. For purposes of
this Article III, “Buyer’s knowledge,” “knowledge of Buyer” and any similar
phrases shall mean the actual knowledge of any officer of Buyer, after
reasonable inquiry, and shall include the express contents of any notice
received in writing by Buyer.

Section 3.01 Organization of Buyer; Authority of Buyer; Enforceability. Buyer is
an exempted company with limited liability, and is duly incorporated, validly
existing and in good standing under the laws of the Cayman Islands. Buyer has
the requisite company power and authority to execute and deliver this Agreement,
the Note, the Security Agreement and any documents to be delivered hereunder, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution, delivery and performance by Buyer of this
Agreement, the Note, the Security Agreement and the documents to be delivered
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite action on the part of Buyer. This Agreement,
the Note, the Security Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer and (assuming due authorization,
execution and delivery by the other parties thereto) this Agreement, the Note,
the Security Agreement and the documents to be delivered hereunder constitute
legal, valid and binding obligations of Buyer, enforceable against Buyer in
accordance with their respective terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity.

Section 3.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement, the Note, the Security Agreement and the documents to
be delivered hereunder, and the consummation of the transactions contemplated
hereby, do not and will not: (a) violate or result in any violation, conflict
with or constitute a default under the Organizational Documents or the
organizational documents of Buyer; (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer;
or (c) conflict with, or result in (with or without notice or lapse of time or
both) any violation of, or default under, or give rise to a right of notice,
termination, acceleration or modification of any obligation or loss of any
benefit under any Contract or other instrument to which Buyer is a party or is
otherwise bound. No consent, approval, waiver or authorization is required to be
obtained by Buyer from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by Buyer
of this Agreement, the Note and the Security Agreement, and the consummation of
the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

Section 3.03 Legal Proceedings. There is no Action of any nature pending or, to
Buyer’s knowledge, threatened against or by Buyer or any affiliate of Buyer that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To the knowledge of Buyer, no event has occurred
or circumstances exist that may give rise to, or serve as a basis for, any such
Action.

Section 3.04 Receivables. To the knowledge of Buyer, no party has transferred
any of its rights or interests with respect to the Receivables (or any portion
thereof) to any other party.

Section 3.05 No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article III, neither
Buyer nor any partner, director, trustee, officer, employee or agent of Buyer
has made or makes any other express or implied representation or warranty,
either written or oral, on behalf of Buyer.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF VIMCO SINGAPORE

VIMCO Singapore represents and warrants to the other parties that the statements
contained in this Article IV are true and correct as of the date hereof. For
purposes of this Article IV, “VIMCO Singapore’s knowledge,” “knowledge of VIMCO
Singapore” and any similar phrases shall mean the actual knowledge of any
director of VIMCO Singapore, after reasonable inquiry, and shall include the
express contents of any notice received in writing by VIMCO Singapore.

Section 4.01 Organization of VIMCO Singapore; Authority of VIMCO Singapore;
Enforceability. VIMCO Singapore is a private company limited by shares and is
duly incorporated, validly existing and in good standing under the laws of the
Republic of Singapore. VIMCO Singapore has the requisite company power and
authority to execute and deliver this Agreement and any documents to be
delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
VIMCO Singapore of this Agreement and the documents to be delivered hereunder
and the consummation of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of VIMCO Singapore. This
Agreement and the documents to be delivered hereunder have been duly executed
and delivered by VIMCO Singapore and (assuming due authorization, execution and
delivery by the other parties thereto) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of VIMCO
Singapore, enforceable against VIMCO Singapore in accordance with their
respective terms, except as may be limited by any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

6



--------------------------------------------------------------------------------

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
VIMCO Singapore of this Agreement and the documents to be delivered hereunder,
and the consummation of the transactions contemplated hereby, do not and will
not: (a) violate or result in any violation, conflict with or constitute a
default under the organizational documents of VIMCO Singapore; (b) violate or
conflict with any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to VIMCO Singapore; or (c) conflict with, or result in
(with or without notice or lapse of time or both) any violation of, or default
under, or give rise to a right of notice, termination, acceleration or
modification of any obligation or loss of any benefit under any Contract or
other instrument to which VIMCO Singapore is a party or is otherwise bound. No
consent, approval, waiver or authorization is required to be obtained by VIMCO
Singapore from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by VIMCO Singapore of
this Agreement and the consummation of the transactions contemplated hereby.

Section 4.03 Legal Proceedings. There is no Action of any nature pending or, to
VIMCO Singapore’s knowledge, threatened against or by VIMCO Singapore or any
affiliate of VIMCO Singapore that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. To the
knowledge of VIMCO Singapore, no event has occurred or circumstances exist that
may give rise to, or serve as a basis for, any such Action.

Section 4.04 Receivables. Neither VIMCO Singapore, nor, to the knowledge of
VIMCO Singapore, any other party, has transferred any of its rights or interests
with respect to the Receivables (or any portion thereof) to any other party.

Section 4.05 No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article IV, neither
VIMCO Singapore nor any partner, director, trustee, officer, employee or agent
of VIMCO Singapore has made or makes any other express or implied representation
or warranty, either written or oral, on behalf of VIMCO Singapore.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF VESI

VESI represents and warrants to the other parties that the statements contained
in this Article V are true and correct as of the date hereof. For purposes of
this Article V, “VESI’s knowledge,” “knowledge of VESI” and any similar phrases
shall mean the actual knowledge of any officer of VESI, after reasonable
inquiry, and shall include the express contents of any notice received in
writing by VESI.

Section 5.01 Organization of VESI; Authority of VESI; Enforceability. VESI is a
corporation and is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware. VESI has the requisite company power
and authority to execute and deliver this Agreement and any documents to be
delivered hereunder, to carry out its obligations

 

7



--------------------------------------------------------------------------------

hereunder and to consummate the transactions contemplated hereby. The execution,
delivery and performance by VESI of this Agreement and the documents to be
delivered hereunder and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite action on the part of VESI. This
Agreement and the documents to be delivered hereunder have been duly executed
and delivered by VESI and (assuming due authorization, execution and delivery by
the other parties thereto) this Agreement and the documents to be delivered
hereunder constitute legal, valid and binding obligations of VESI, enforceable
against VESI in accordance with their respective terms, except as may be limited
by any bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
or other similar laws affecting the enforcement of creditors’ rights generally
or by general principles of equity.

Section 5.02 No Conflicts; Consents. The execution, delivery and performance by
VESI of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not:
(a) violate or result in any violation, conflict with or constitute a default
under the organizational documents of VESI; (b) violate or conflict with any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to VESI; or (c) conflict with, or result in (with or without notice or lapse of
time or both) any violation of, or default under, or give rise to a right of
notice, termination, acceleration or modification of any obligation or loss of
any benefit under any Contract or other instrument to which VESI is a party or
is otherwise bound. No consent, approval, waiver or authorization is required to
be obtained by VESI from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by VESI of
this Agreement and the consummation of the transactions contemplated hereby.

Section 5.03 Legal Proceedings. There is no Action of any nature pending or, to
VESI’s knowledge, threatened against or by VESI or any affiliate of VESI that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To the knowledge of VESI, no event has occurred
or circumstances exist that may give rise to, or serve as a basis for, any such
Action.

Section 5.04 Receivables. Neither VESI, nor, to the knowledge of VESI, any other
party, has transferred any of its rights or interests with respect to the
Receivables (or any portion thereof) to any other party.

Section 5.05 No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article V, neither
VESI nor any partner, director, trustee, officer, employee or agent of VESI has
made or makes any other express or implied representation or warranty, either
written or oral, on behalf of VESI.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

Section 6.01 Voting of Seller’s Shares. Seller agrees that with respect to any
and all shares of Buyer that it receives (and as a result holds of record or
beneficially owns) pursuant to the terms of the Note, it shall either, at its
election, vote such shares in the same proportion as all other votes cast with
respect to the applicable matter (such proportion determined without inclusion
of the votes cast by Seller) or abstain from voting with respect to such matter.
For the avoidance of doubt, Seller’s obligation in this Section 6.01 shall apply
only to those shares described in the preceding sentence that are held of record
or beneficially owned by Seller and not to any subsequent transferee of such
shares.

Section 6.02 Public Announcements. Unless otherwise required by applicable law
(based upon the reasonable advice of counsel), no party to this Agreement shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other parties (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement.

Section 6.03 Transfer Taxes. Seller, on the one hand, and Buyer, on the other
hand, shall each be responsible for 50% of any sales, use, transfer or stamp
taxes, documentary charges, recording fees or similar taxes, charges, fees or
expenses, if any, that become due and payable as a result of the transactions
contemplated by this Agreement with respect to the Purchased Companies to be
sold by Seller to Buyer pursuant to this Agreement.

Section 6.04 Further Assurances. Each of the parties hereto shall execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement, the Note and the Security Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Any provision of this Agreement may be amended, waived or modified
only upon the written consent of Seller, Buyer, VIMCO Singapore and VESI.

Section 7.02 This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns, except that no party
shall have the right to assign or delegate any of its rights or obligations
hereunder or any interest herein without the prior written consent of the other
parties.

Section 7.03 Unless otherwise memorialized in a writing executed by the parties,
the failure of any party to exercise any of its rights hereunder shall not
constitute a waiver thereof in that or any other instance.

Section 7.04 All notices and other required communications hereunder shall be in
writing, addressed as follows:

 

9



--------------------------------------------------------------------------------

If to Buyer, VIMCO Singapore or VESI:

OFFSHORE GROUP INVESTMENT LIMITED

777 Post Oak Blvd, Suite 800

Houston, TX 77056

Attention: Doug G. Smith

Facsimile Number: (281) 404-4749

If to Seller:

VANTAGE DRILLING COMPANY

777 Post Oak Blvd, Suite 800

Houston, TX 77056

Attention: Doug G. Smith

Facsimile Number: (281) 404-4749

Notices shall be given (a) by personal delivery to Buyer, Seller, VIMCO
Singapore or VESI, (b) by facsimile, with confirmation sent by registered or
certified mail, return receipt requested, (c) by registered or certified mail,
return receipt requested or (d) by reputable overnight courier with all charges
paid. All notices shall be effective and deemed delivered (i) if by personal
delivery, on the date of delivery if during business hours, otherwise the next
business day, (ii) if by facsimile, on the date the facsimile is received if
received during business hours, otherwise the next business day, (iii) if solely
by mail, upon receipt by the addressee or (iv) if by overnight courier, one
business day after deposit with such courier. Buyer, Seller, VIMCO Singapore or
VESI may change its address by notice to the other parties given in accordance
with this paragraph.

Section 7.05 This Agreement shall be governed by and construed in accordance
with the laws of the State of New York. The parties agree to and hereby
unconditionally and irrevocably submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
New York County or the Supreme Court of the State of New York sitting in New
York County and any appellate court from any thereof, for the resolution of any
claim or dispute arising out of or in connection with this Agreement. The
parties hereby unconditionally and irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any dispute arising out of or relating to this
Agreement brought in any court specified above, or any defense of inconvenient
forum for the maintenance of such dispute.

Section 7.06 EACH OF THE PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF BUYER,
SELLER, VIMCO SINGAPORE OR VESI IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.

 

10



--------------------------------------------------------------------------------

Section 7.07 This Agreement, together with the Note and Security Agreement,
represents the final, entire agreement among the parties regarding the subject
matter hereof and thereof.

Section 7.08 The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

Section 7.09 This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

SELLER:

 

VANTAGE DRILLING COMPANY

By:      

Name:

Title:

 

BUYER:

 

OFFSHORE GROUP INVESTMENT LIMITED

By:      

Name:

Title:

 

VANTAGE INTERNATIONAL MANAGEMENT COMPANY PTE. LTD. By:      

Name:

Title:

 

VANTAGE ENERGY SERVICES, INC. By:      

Name:

Title:

[SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]